Title: To George Washington from Benjamin Franklin, 6 May 1781
From: Franklin, Benjamin
To: Washington, George


                        
                            Dear Sir,
                            Passy May 6 1781
                        
                        The Bearer Mr Grieve, goes to Virginia, with an Intention of settling there, where he has also some Business
                            in which you are concern’d. I beg leave to present him to your Exlleny as a Gentleman of Character, & who has long
                            distinguished himself in England as a firm Friend to the Cause of America. I purpose writing to you fully by Col: Laurens,
                            who will leave Paris in a few days. With great & Sincere Esteem, I am ever, 
                        
                            
                                Benjamin Franklin
                            
                        
                    